Per Curiam:

The relator seeks to review, by writ of certiorari, a judgment entered against him on the 17th day of July, 1914, in the District Court of Montrose County, in an action to which he claims he was not a party, and to which the ¡respondents say he was.
Whether he was a party to the suit in which that judgment and decree was entered we need not now determine.. If he was a party, then manifestly his remedy is by writ of error. It is equally plain that if he was not a party to that suit, then his remedy is by a direct proceeding in the District Court of Montrose County to enjoin the enforcement of that judgment and to have it annulled so far as it affects him. In either event, it is clear that the relator is not entitled to the writ of certiorari, because he has a plain, speedy and adequate remedy.
The proceeding is dismissed.